Citation Nr: 0734384	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  01-01 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than September 15, 
1992, for a total disability evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from July 1947 to August 
1951 and from September 1951 to September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Washington, DC Regional Office (RO), which assigned an 
effective date of May 2, 1996, for its grant of entitlement 
to a TDIU.  Jurisdiction over the claims folders was 
subsequently transferred to the RO in Baltimore, Maryland.

The veteran provided personal testimony before the 
undersigned Veterans Law Judge in August 2001, at a VA 
Central Office hearing in Washington, D.C.  The transcript of 
that hearing is of record.

The Board notes that this matter was previously decided by 
the Board in November 2004.  In that decision, the Board 
granted the current effective date of September 15, 1992, but 
denied an effective date any earlier.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a Memorandum Decision, dated in 
March 2007, the Court vacated that portion of the Board's 
November 2004 decision that denied an effective earlier than 
September 15, 1992, for the award of a TDIU, and remanded the 
matter to the Board for additional adjudication consistent 
with the Court's decision.  In doing so, the Court held that 
the Board's determination that an informal claim for a TDIU 
was not raised in 1989 was not arbitrary, capricious, an 
abuse of discretion, or otherwise not in accordance with the 
law.  However, the Court determined that the Board did not 
adequately explain why a statement received from the veteran 
in October 1991 did not constitute an informal claim for a 
TDIU.  The Board's decision here is accordingly limited to 
the specific matter remanded by the Court.




FINDINGS OF FACT

1.  The veteran's claim of entitlement to TDIU was received 
on October 8, 1991; at that time and thereafter, his service-
connected disabilities rendered him unemployable.

2.  It is not factually ascertainable that the veteran became 
unemployable due to his service-connected disabilities during 
the one-year period prior to October 8, 1991.


CONCLUSION OF LAW

The proper effective date of the award of a TDIU is October 
8, 1991.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.400(o)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

VA's compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2007), was discussed at length in the Board's November 2004 
decision.  Significantly, the Court in its March 2007 
Memorandum Decision did not note any deficiencies with 
respect to VA's compliance with the duty to notify or assist 
the veteran in the development of his claim under the VCAA.  
Therefore, the Board will simply note for the record that no 
further development is required under the VCAA or the 
implementing regulation.


Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2007).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.

Increased ratings, including TDIU ratings, are generally 
effective the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  If, however, the claim is filed within one year 
of the date that the evidence shows that an increase in 
disability has occurred, the earliest date as of which an 
increase is factually ascertainable is used.  38 C.F.R. § 
3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 125, 
126-27 (1997).  Evidence contained in the claims file showing 
that an increase was ascertainable up to one year before the 
claim was filed will be dispositive.  Quarles v. Derwinski, 3 
Vet. App. 129 (1992).

The Court has held, in Servello v. Derwinski, 3 Vet. App. 196 
(1992), that the Board must look at all communications that 
can be interpreted as a claim for an increased rating, as 
well as all the evidence of record, and determine the 
earliest date as of which, within the year prior to the 
claim, the increase in disability was ascertainable.

Analysis

The assignment of an effective date for a TDIU involves a 
determination as to the earliest date of an active claim, and 
a determination as to the earliest date that an increase in 
disability can be factually determined.  The Board found in 
its November 2004 decision that September 15, 1992, was the 
earliest date of an active claim for TDIU.  Although the 
document received on September 15, 1992, did not mention 
TDIU, did not express a desire that a total rating be 
assigned, and did not refer to the veteran's employability, 
it did evidence the veteran's intent to claim entitlement to 
an increased rating for his service-connected skin 
disability.  The Board noted that evidence subsequently 
received established that the veteran was unemployable due to 
his service-connected disabilities, and therefore, the 
September 15, 1992, informal claim for an increased rating 
must also be considered an informal claim for TDIU.  Citing 
Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001).  

In the March 2007 Memorandum Decision, the Court found that 
the Board had not adequately explained why the veteran's 
submission dated October 8, 1991, did not constitute a claim 
of entitlement to TDIU.  That statement reads, "I have 
received and reviewed the decision [August 1991 Board 
decision] and I am still dissatisfied with the final outcome.  
I wish to discuss my case with someone on the rating Board as 
I am of the opinion the percentages allowed by the Board does 
not represent the true severity of my disability.  Please 
schedule me to meet with the rating board members as soon as 
possible."

The September 15, 1992, report of contact in essence notes 
that the veteran was withdrawing his request for a personal 
hearing and that he would be submitting evidence to reopen 
his claim.  

The Board can identify no meaningful distinction between the 
statements of October 1991 and September 1992.  Both 
statements clearly express the veteran's desire to pursue 
increased disability ratings for his service-connected skin 
disability.  While neither refers to unemployability, the 
subsequently received evidence establishes that the veteran 
was unemployable due to his service-connected disabilities.  
Therefore, in accordance with the case law cited above, the 
Board concludes that the statement received on October 8, 
1991, did constitute an informal claim for a TDIU.  The Board 
is also of the opinion that the evidence satisfactorily 
establishes that the veteran was unemployable due to service-
connected disabilities as of October 8, 1991.  Therefore, an 
effective date of October 8, 1991, for the award of the TDIU 
is in order.  

The Board has considered whether it is factually 
ascertainable during the one-year period prior to the receipt 
of the informal claim for TDIU on October 8, 1991, that such 
an increase was warranted.  However, the only evidence 
received during that period consists of a statement from the 
veteran received in May 1990 accompanied by several 
photographs of his scars.  While these photographs clearly 
show a disfiguring condition resulting from the scars, they 
do not establish that an increase in disability had occurred.  
Indeed, the veteran did not contend in his statement that his 
condition had changed substantially, or that he was 
unemployable as a result of his scars.  The veteran expressed 
his dissatisfaction with the ratings assigned, and stated 
that the scars were extremely debilitating.  He also stated 
that when he got out of service in 1954, he was unable to get 
a decent job because of his disfiguring facials scars.  The 
veteran reported that he experienced difficulty in finding a 
job but was in fact able to obtain a job.  

A TDIU is awarded where a veteran is shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  38 C.F.R. § 4.16 
(2007).  While the May 1990 letter and photographs submitted 
by the veteran substantiate his assertion that his condition 
resulted in occupational impairment, they do not establish an 
inability to secure and follow a substantially gainful 
occupation.  Although the veteran was retired at the time 
this evidence was received, the veteran later acknowledged 
that his retirement was not a result of his disability.  

In sum, the Board finds that it is not factually 
ascertainable during the one year prior to the date of 
receipt of the claim that an increase in the veteran's 
service-connected disabilities had occurred such that a TDIU 
was warranted.  Moreover, the veteran, through his attorney, 
has specifically requested an effective date of October 8, 
1991.  Accordingly, while the Board finds that an effective 
date of October 8, 1991, is in order, an effective date prior 
to October 8, 1991, is not warranted.

As noted above, the Court upheld the Board's November 2004 
decision with respect to its denial of an earlier effective 
date on the basis of an informal claim allegedly filed in 
1989.    


ORDER

Entitlement to an effective date of October 8, 1991, for a 
TDIU is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


